Appeals from the District Court of the United States for the Northern District of Georgia.
These cases are restored to the docket and assigned for reargument on Monday, March 4, next; and the attention of counsel is directed to the following points upon which the Court desires to hear argument: (1) Whether the District Court had jurisdiction to award restitution or should exercise such jurisdiction in a case of this character relating to intrastate rates; (2) If the District Court had such jurisdiction and should exercise it in a case of this character relating to the revenue needs of the carrier, what should be the measure of an award of restitution; and (3) In such an inquiry, what effect, evidentiary or otherwise, should be attributed to the proceedings before, and findings of, the Interstate Commerce Commission.
Counsel are also requested to point out what differences, if any, there are between the evidence before the District Court and that before the Interstate Commerce Commission.